Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRODE MATERIAL AND METHOD OF PREPARING THE SAME

Examiner: Adam Arciero	SN: 16/154,883	Art Unit: 1727	July 19, 2022

DETAILED ACTION
Applicant’s response filed on April 20, 2022 has been received. Claims 1-13 and 15-23 are currently pending. Claims 1-12 remain withdrawn from consideration.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Zhu on claims 13 and 15-23 stand.
Claim(s) 13 and 15-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2017/0012325 A1).
As to Claims 13 and 15-21, Zhu et al. discloses of an electrode comprising an electrode material composed of a substrate (silicon particles); a self-assembled monolayer formed on the substrate from using 3-aminopropyl)triethoxysilane (APTES; which reads on claimed formula 1) as a bonding agent to increase the adhesion of a polymer to the electrode material (paragraphs [0063, 0065] and Table 3). It is the position of the Office that the bonding agent of Zhu intrinsically covalently attaches to the surface of the substrate given that the structure and materials used in the prior arts and the claimed invention are the same. See MPEP 2112.
As to Claims 22-23, it is the position of the Office that the electrode material of Zhu et al. intrinsically comprises the properties to maintain uniformity and reduce the cracking of the electrode during cycling given that the materials and structure of the combined prior art teachings and the present invention are the same. See MPEP 2112.

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
a) Zhu does not include a polymer coating (claim 13).
b) Zhu does not use the silanes as bonding agents but rather to form anti-moisture layers (Claim 13).
c) The use of silanes of Zhu is substantially different from the present invention (claim 13).

In response to Applicant’s arguments, please consider the following comments:
a) Zhu specifically discloses wherein the surface of silicon (the substrate) may be treated with APTES, for example, to increase adhesion of a polymer to silicon (which reads on the claimed polymer coating of the substrate) (paragraph [0063]). Zhu specifically discloses wherein the reactive class of materials bonds to the substrate, thus promoting adhesion (paragraph [0063] and Table 3). 
b) Zhu specifically discloses wherein the reactive class of materials bonds to the substrate, thus promoting adhesion (paragraph [0063] and Table 3). 
c) In response to applicant's argument that the use of silanes in the present invention is different from the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727